114 S.W.3d 432 (2003)
STATE of Missouri, Respondent,
v.
Antoine BANKHEAD, Appellant.
No. ED 81795.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2003.
Antonio M. Manansala, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Patrick T. Morgan, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., LAWRENCE G. CRAHAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Antoine Bankhead appeals the judgment entered upon his convictions by a jury for one count of murder in the second degree, two counts of armed criminal action and one count of robbery in the first degree.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).